Citation Nr: 0820001	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for a 
residual burn scar of the nose.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969, including combat service in the Republic of 
Vietnam, and his decoration include the Combat Infantryman 
Badge and Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran appeared and testified at a hearing held before 
the undersigned at the RO in May 2006.  

The Board notes that the veteran's appeal was previously 
before the Board in October 2006.  At that time, there were 
five issues before the Board.  The Board granted one of those 
issues and remanded the remaining four.  The four issues 
remanded included claims for service connection for burns 
scars on the left leg, stomach and back.  By rating decision 
issued in December 2007, the RO granted these claims.  Thus, 
they are no longer before the Board.  


FINDING OF FACT

The veteran's residual burn scar of the nose is not 
productive of moderate disfigurement (old criteria) or at 
least one characteristic of disfigurement (new criteria).  
Nor is it unstable or painful upon examination.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residual burn scar of the nose are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801 and 7802 (2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7 and 4.118, Diagnostic Codes 7800, 7803 and 7804 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
2002 through November 2007.  The veteran has not identified 
any private medical treatment records related to his service-
connected burn scar of the nose.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
September 2002 and March 2007.  Significantly, the Board 
observes that he has not reported that the condition has 
worsened since he was last examined, and thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award.  In these circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's burn scar of the nose has been evaluated as 
zero percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 8100.  The Board notes that the criteria for evaluating 
skin disabilities, including scars, contained in 38 C.F.R. 
§ 4.118 were revised effective on August 30, 2002.  See 67 
Fed. Reg. 49,590-595 (2002).  These amendments made 
significant changes to the rating criteria for scars to the 
head, face and neck and eliminated the separate rating 
criteria for burn scars set forth in Diagnostic Codes 7801 
and 7802.

Prior to August 30, 2002, Diagnostic Code 7800 evaluated 
scars that were disfiguring on the head, face or neck.  A 
zero percent rating was warranted when there was only slight 
disfigurement.  38 C.F.R. § 4.118 (2002).  A 10 percent 
rating was warranted if the scarring was moderately 
disfiguring.  Id.  A 30 percent rating applied if the 
scarring was severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Finally, a 50 percent rating was warranted with complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Id.  When there 
is marked discoloration, color contrast or the like in 
addition to tissue loss and cicatrization, the 50 percent 
rating may be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent.  The most 
repugnant, disfiguring conditions, including scars and 
disease of the skin, may be submitted for central office 
rating with several unretouched photographs.  38 C.F.R. § 
4.118, Diagnostic Code 7800 Note (2002).

In addition, under the old rating schedule, Diagnostic Codes 
7801 and 7802 applied to burns scars.  In order to warrant a 
10 percent rating under Diagnostic Code 7801, the scars must 
be from third degree burns and cover an area or areas 
exceeding 6 square inches (28.7 sq. cm.).  38 C.F.R. § 4.118 
(2002).  Under Diagnostic Code 7802, scars from second degree 
burns that cover an area or areas approximating 1 square foot 
(0.1 sq. m.) warranted a 10 percent disability rating.  Id.

Under the revised Diagnostic Code 7800, a 10 percent 
evaluation is warranted for disfigurement of the head, face, 
or neck with one characteristic of disfigurement.  38 C.F.R. 
§ 4.118 (2007).  A 30 percent evaluation is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  Id.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
Id.  The highest evaluation of 80 percent is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118 (2007) are:  (1) scar 5 or more 
inches (13 or more centimeters (cm.)) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding 6 square inches (39 sq. cm.).  
Id. at Note (1).  

The evidence shows that the veteran sustained second and 
third degree burns to his face during a RPG attack while in 
service on August 12, 1969.  There are no current treatment 
records showing medical care of the scar on the veteran's 
nose.  The veteran underwent VA scar examinations in 
September 2002 and March 2007.  

At the September 2002 VA examination, the veteran reported 
having sustained burns on the face and having a residual scar 
on the tip of his nose and over both malar areas.  He did not 
report any associated symptomatology related to these scars.  
Physical examination showed there was an area at the tip of 
the veteran's nose (3 x 2 cm) of coarsening of the skin.  The 
examiner stated, however, that he could not determine whether 
this is a burn scar or attributable to old dermatitis.  He 
did not see any scars over the malar areas.  The examiner 
also examined the veteran for burns scars on his stomach, 
back, hands and both legs.  He stated that the only clearly 
apparent burn scar is in the right mid-calf.

The veteran testified at a hearing before the undersigned in 
May 2006.  At the proceeding, he complained of having 
soreness (especially in sunlight), itching and tingling 
sensation on his nose that he believes is due to the burn 
scar.  The Board remanded the claim for a new VA examination 
to address the veteran's complaints as well as provide 
relevant information necessary to evaluate the veteran's 
service-connected burn scar of the nose under the revised 
rating criteria.

The veteran had a second VA examination in March 2007.  At 
the examination, he complained of sensitivity to the area of 
the scar on his nose with sun exposure.  On physical 
examination, it was noted that the scar covered the labial 
folds and above on top of the nose from the bridge to the 
tip.  The area is lobular in appearance with multiple 
distinct nodules (hyperplasia) approximately two to five 
millimeters in size that do not depress on palpation.  There 
does not appear to be any adherence to underlying tissue.  
The nodules are hypopigmented in color (waxy) compared to the 
underlying skin.  Each nodule is raised no greater than one 
to two millimeters in height.  There is no missing underlying 
soft tissue.  The nodules are fixed and inflexible.  The nose 
is distorted and is bulbous in appearance.  There is no pain 
or tenderness with palpation, and the nose does not appear to 
lack nourishment.  The size of the discolored skin (lighter 
than normal) is 3 cm. x 4.5 cm., which covers the labial 
folds and on top of the nose from bridge to tip.  

The examiner diagnosed the veteran to have rhinophyma.  The 
examiner stated that the extent of any disfigurement due to 
the service-connected residual burn scar on the veteran's 
nose was confounded by the fact that he also had rhinophyma.  
She stated that rhinophyma was a relatively rare disorder 
involving thickening of the skin on the nose and the presence 
of many oil glands which causes the nose to take on a bulb-
like (bulbous) appearance.  The cause of the condition was 
not known, but it was generally regarded as a severe form of 
rosacea.  It is seen almost exclusively in men over the age 
of 40.  Thus, she said the actual burn scar was impossible to 
appreciate due to the rhinophyma, which is disfiguring itself 
because of causing the nose to take on a bulbous appearance.  
She noted that the veteran was convinced that the 
nodular/bulbous appearance of his nose was the scar from his 
burns; however, she opined that any residual scarring was 
distorted by the rhinophyma.  

Thus, both VA examiners were unable to clearly appreciate the 
extent the veteran's scar caused any disfigurement due to 
some other nonservice-connected condition (e.g., dermatitis 
or rhinophyma).  The Board acknowledges the veteran's sincere 
belief that the appearance of his nose is due to the residual 
scar from the burn he received in service.  However, the 
cause of the appearance of the veteran's nose is a medical 
determination of which the veteran is not qualified to make.  
It is noted that the veteran has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  Laypersons are not qualified to render medical 
opinions; thus such opinions are entitled to no weight.  
Cromely v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Based upon the 
credible evidence, therefore, the Board finds that the 
preponderance of the evidence is against finding that a 
compensable disability rating is warranted for the veteran's 
residual burn scar of the nose.  

Under the old rating criteria, the medical evidence fails to 
establish that the veteran has a moderate disfigurement of 
the face, which is necessary to show to establish entitlement 
to a 10 percent disability rating under Diagnostic Code 7800.  
Furthermore, evaluation under the old Diagnostic Codes 7801 
and 7802 are not warranted as the burn scar on the veteran's 
nose fails to meet the minimum coverage requirements (6 
square inches or 38.7 square centimeters under Diagnostic 
Code 7801 and 1 square foot or 0.1 square meters under 
Diagnostic Code 7802).  Thus a compensable rating is not 
warranted under either of these Diagnostic Codes.

Under the current Diagnostic Code 7800, a compensable 
disability rating is not warranted because the evidence fails 
to establish that the veteran has at least one characteristic 
of disfigurement.  Since the burn scar itself is not able to 
be appreciated, the exact dimensions of the scar cannot be 
determined.  Thus, neither of the characteristics of 
disfigurement relating to the length or width of the scar is 
met.  Furthermore, although the March 2007 examiner stated 
that the veteran's nose is hypopigmented and there were 
nodules on the nose, the area involved is only 3 x 4.5 cm. 
(or 13.5 sq. cm.), which is much less than the 39 sq. cm area 
required to be covered in order for the condition to 
constitute a characteristic of disfigurement.  

Finally, the Board notes that evaluation under Diagnostic 
Code 7803 for unstable superficial scars is not warranted as 
there is no evidence of frequent loss of covering of the skin 
over the scar.  Nor is evaluation under Diagnostic Code 7804 
for superficial scars that are painful on examination 
warranted as the March 2007 VA examiner clearly stated that 
there was no pain or tenderness on palpation of the nose.

Finally, the Board notes that to the extent that it may be 
inferred that the residual burn scar on the veteran's nose is 
the cause of the rhinophyma, such a contention would be a 
claim for service connection on a secondary basis and not the 
basis for granting an increased disability.  See Jones v. 
Brown, 7 Vet. App. 134, 138 (1994).  The veteran has not 
asserted such a claim and the Board is without jurisdiction 
to adjudicate the issue.

In rendering its determination, the Board has considered the 
benefit of the doubt doctrine, as well as the whether the 
veteran's disability picture more nearly approximates the 
criteria for the next higher rating.  See 38 C.F.R. §§ 4.3 
and 4.7 (2007).  As the preponderance of the evidence is 
against the veteran's claim, however, his appeal must be 
denied.

Lastly, according to 38 C.F.R. § 3.321(b)(1), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no objective evidence of record that the veteran has 
experienced marked interference with employability because of 
the burn scar on his nose. Nor is there any evidence that he 
has been frequently hospitalized or received extensive 
treatment for this. Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.


ORDER

Entitlement to an initial compensable disability rating for a 
residual burn scar of the nose is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


